Citation Nr: 0416209	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-25 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for a scar on the 
scrotum, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Buffalo, New York, 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In an August 2002 rating decision, 
the RO denied increases above a 10 rating for low back strain 
and a 0 percent rating for a scar on the scrotum.

In an April 2003 rating decision, the RO increased the rating 
for a scar on the scrotum from 0 percent to 10 percent.  In a 
July 2003 rating decision, the RO increased the rating for 
low back strain from 10 percent to 20 percent.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal..."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the veteran's appeals of the assigned ratings for 
his low back strain and scar on the scrotum continue.

The claim for an increased rating for low back strain is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased rating for a scar on the scrotum.

2.  The scar on the veteran's scrotum is less than one square 
centimeter in area.  It is tender on examination, but does 
not produce substantial limitation of function.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a scar 
on the scrotum are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2002); 
38 C.F.R. Part 4, §§ 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 
7800-7805 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2004); 38 C.F.R. § 3.102, 
3.156, 3.159, and 3.326 (2003).  The VCAA and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or opinions 
if necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
38 U.S.C.A. § 5103(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the notice 
requirement is not met unless VA can point to a specific 
document in the claims file.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In a recent Court decision, the majority expressed the view 
that VA must tell a claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 17 Vet. App. 412, 422 (2004) (interpreting 38 
C.F.R. § 3.159(b)).  VA's General Counsel has held that this 
aspect of Pelegrini constitutes dicta.  VAOPGCPREC 1-2004 
(2004).

In any event, the veteran received notice that complied with 
the requirements of 38 U.S.C.A. § 5103(a), and told him to 
submit evidence in his possession.  In a September 2003 
letter, the RO informed the veteran and his representative of 
the type of evidence needed to support his claims, and 
indicated what the veteran should do toward obtaining such 
evidence, and what VA would do.

The majority in Pelegrini also indicated that a claimant was 
entitled to VCAA notice prior to initial adjudication of the 
claim, but declined to specify a remedy where adequate notice 
was not provided prior to the initial RO adjudication.  
Pelegrini v. Principi, at 420-2.

In this case, the VCAA notice was provided after the initial 
adjudication of the veteran's low back and scar rating 
claims.  Nonetheless, the veteran is not prejudiced by the 
delayed notice.  After receiving the VCAA notice, the veteran 
did not submit additional evidence related to the rating 
claims.  Even if he had submitted additional evidence 
substantiating those claims, he would have received the same 
benefit as he would have received had he submitted the 
evidence prior to initial adjudication.  The effective date 
of any award based on such evidence would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2003) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2003) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
scar rating claim.  The veteran's claims file contains 
relevant medical records, including the report of an April 
2003 VA medical examination that addressed the scar.  The 
veteran has not reported the existence of any relevant 
evidence that is not associated with the claims file.

Rating for Scar

The veteran has a service-connected scar from a shrapnel 
wound of the scrotum that he sustained during service.  
Medical examinations do not show damage to the underlying 
tissues; the residual disability is evaluated as a scar.  The 
veteran is seeking a rating higher than 10 percent for the 
service-connected scar.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

The RO received the veteran's claim for an increased, 
compensable rating for the scar on August 29, 2001.  In 2002, 
VA revised the regulations and made substantive changes to 
the rating schedule criteria for evaluating skin disorders.  
The revised rating criteria were effective on August 30, 
2002.  67 Fed. Reg. 49,590-49,599 (July 31, 2002) (codified 
at 38 C.F.R. § 4.118).

The General Counsel of VA has issued a precedent opinion 
addressing steps that VA must take when a new regulation is 
issued while a claim is pending before VA.  See VAOPGCPREC 7-
2003 (November 19, 2003).  The General Counsel held that VA 
must first determine whether the regulation identifies the 
types of claims to which it applies.  If the regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See id.

It appears to the Board that, in cases such as this, the 
General Counsel's opinion dictates that the earlier version 
of the criteria for evaluating skin disorders applies prior 
to the August 30, 2002 change in the regulations, and that 
the revised criteria apply thereafter.  This interpretation 
is consistent with 38 U.S.C.A. § 5110(g), under which the 
retroactive reach of the new regulation can be no earlier 
than the effective date of that change.  See VAOPGCPREC 3-
2000 (April 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

The RO has considered the revised rating criteria.  A rating 
official listed the revised regulations in a July 2003 
statement of the case.  The Board will consider the 
appropriate rating for the veteran's scar under the earlier 
version of the rating criteria prior to August 30, 2002, and 
under the revised criteria thereafter.

The veteran sustained the shrapnel wound to his scrotum in 
February 1969.  His service medical records reflect that the 
wound was opened and irrigated.  At the time of the injury, 
the shrapnel fragment was not removed.  In May 1969, the 
veteran underwent surgery to remove the retained shrapnel 
fragment.

In July 1971, the veteran reported that he had pain and 
extreme discomfort from the shrapnel wound in his scrotum.  
On VA examination in September 1971, the examiner noted 
slightly elevated but well healed scars on the veteran's 
scrotum.

In November 1982, the veteran wrote that he often had pains 
in the area of his scrotum wound.  On VA examination in 
February 1983, the veteran reported shooting pains in the 
testicle area.  The examiner noted a nontender, well healed 
scar that measured one centimeter by 0.3 centimeters.

In August 2001, the veteran indicated that disability due to 
the scar on his scrotum had become more severe.  On VA 
examination in October 2001, the veteran reported episodes of 
pain in the scrotum area, occurring about two times per 
month, and lasting a couple of hours.  The symptoms were 
described as slightly bothersome, but not disabling and not 
causing great dysfunction.  The examiner noted no gross 
abnormalities of the scrotum.  The examiner described a one 
centimeter scar with no significant tenderness.  There was no 
edema, keloid, adherence, ulceration, oozing, or drainage.  
There was no abnormality of the underlying tissue.  The 
examiner concluded that the scar produced no limitation of 
function.

On VA examination in April 2003, the veteran reported that in 
recent years he had more frequent episodes of pain at the 
scar on his scrotum and in the scrotal area.  He indicated 
that these episodes occurred approximately two times per 
month, and lasted a couple of hours.  He stated that the scar 
was tender, and that he also had some testicular pain and 
discomfort that was sometimes aggravated with sexual 
activity.  The symptoms were described as bothersome, but not 
disabling, and not causing great dysfunction.  The veteran 
indicated that he had not missed work because of the scar, 
and had not sought medical attention for the scar over the 
preceding year.

The examiner found that the veteran's scrotum showed no 
swelling or gross deformity.  The examiner observed a one 
centimeter scar along the inferior aspect of the scrotum.  
The scar was hyperpigmented, and was neither depressed nor 
elevated.  At the scar there was slight pain and tenderness 
to palpation.  There was no oozing, ulceration, drainage, 
edema, keloid formation, adherence, or subcutaneous tissue 
loss.  The veteran walked with a normal gait.  In July 2003, 
ultrasound of the veteran's scrotum revealed medium-sized 
bilateral hydroceles.  No shrapnel was seen on the 
ultrasound.

The earlier version of the rating criteria provides a 10 
percent rating for superficial scars that are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  For a scar that is not from 
burns and is not on the head, face, or neck, to be rated 
higher than 10 percent, there would have to be limitation of 
function of a body part affected by the scar.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805 (2002).

The revised rating criteria, similarly, provide a 10 percent 
rating for superficial scars that are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  For a scar 
that is not on the head, face, or neck to be rated higher 
than 10 percent, the scar would have to have an area 
exceeding 12 square inches or 77 square centimeters, or there 
would have to be limitation of function of a body part 
affected by the scar.  38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (2003).

Examinations have confirmed tenderness at the scar on the 
veteran's scrotum.  The scar, however, has not been shown to 
have any characteristics or manifestations that would warrant 
a rating higher than 10 percent under either the earlier 
rating criteria or the revised rating criteria.  Therefore, 
the preponderance of the evidence is against a rating in 
excess of 10 percent for the scar.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The RO has not noted the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board has reviewed the record with these 
mandates in mind.  The veteran has not required post-service 
hospitalizations for the scar on his scrotum.  The scar has 
not produced impairment that interferes with his employment.  
The Board finds that there are no exceptional factors that 
render application of the regular rating schedule criteria 
impractical.  There is, therefore, no basis for referral of 
the case to the appropriate official for consideration of an 
extraschedular rating.


ORDER

Entitlement to a rating in excess of 10 percent for a scar on 
the scrotum is denied.


REMAND

During the pendency of the veteran's appeal for a higher 
rating for low back strain, VA revised the rating schedule 
criteria for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454 (August 27, 2003) (to be codified at 
38 C.F.R. § 4.71a).  The RO has not considered the revised 
rating schedule criteria in addressing the veteran's low back 
rating claim.  The Board will remand the issue to the RO to 
consider the revised criteria.

Accordingly, this case is REMANDED for the following:

The RO should readjudicate the veteran's 
claim for an increased rating for low 
back strain, taking into consideration 
the revised rating schedule criteria for 
evaluating diseases and injuries of the 
spine.  68 Fed. Reg. 51,454 (August 27, 
2003) (to be codified at 38 C.F.R. 
§ 4.71a).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



